FILE COPY




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 6, 2022

                                          No. 04-22-00427-CV

                                         Chris Noel CARLIN,
                                               Appellant

                                                    v.

BEXAR COUNTY, Bexar County Judge Nelson W. Wolff, Judge Ron Rangel, and Judge Rosie
                                  Alvarado,
                                  Appellees

                     From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CI10840
                              Honorable Tina Torres, Judge Presiding


                                             ORDER
       On December 5, 2022, appellee filed a motion requesting an extension of time to file
appellee’s brief. The motion was opposed.1 Appellee’s motion is GRANTED. Appellee’s brief is
due no later than February 6, 2023.


                                                          _________________________________
                                                          Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2022.



                                                          ___________________________________
                                                          MICHAEL A. CRUZ, Clerk of Court




1But see The Texas Lawyer’s Creed–A Mandate for Professionalism, reprinted in TEXAS RULES OF COURT 865, at
¶ III.6 (West 2012). (“I will agree to reasonable requests for extensions of time . . .”).